Citation Nr: 1628907	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee Education Center Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for education assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 2005 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administration decision issued by the Department of Veterans Affairs (VA) Muskogee Education Center Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's physical claims file and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran served 30 or more continuous days of active duty service and was honorably discharged due to her service-connected bipolar disorder.


CONCLUSION OF LAW

The criteria for entitlement to education assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) have been met.  38 U.S.C.A. §§ 3301, 3311, 5107(b) (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is granting the Veteran's claim in full, and therefore, no discussion of VA's duties to notify and assist with regard to her claim is necessary because any deficiency of notice or assistance would constitute harmless error.

Legal Criteria

The Post-9/11 GI Bill is an educational assistance program established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. §§ 21.9500, 21.9520.

An individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 if he or she serves a minimum of 90 aggregate days active duty service excluding entry level and skill training and, after completion of such service (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a).

An individual may also establish eligibility under 38 U.S.C.A. Chapter 33 if he or she serves a minimum of 30 continuous days active duty service and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

Factual Background and Analysis

The Veteran filed an Application for VA Education Benefits (VA Form 22-1990) in May 2014, and in a May 2014 administrative decision, her claim for Chapter 33 educational benefits was denied because the RO found she had insufficient qualifying active service.

The Veteran's Form DD-214 reflects she served on active duty from November 2005 to April 2006 and was honorably discharged.  The separation reason is listed as "erroneous entry (other)."

In June 2014, the Department of Defense (DoD) determined that all of the Veteran's time in service was "training," which did not constitute any time toward the Post-9/11 GI Bill.  Although the DoD did not specify whether the training was considered "active duty for training" or "entry level and skill training," based definitions for those terms as described in the VA regulations, and given that the Veteran was not considered to be part of the Reserves or the National Guard, the Board finds the Veteran's active duty service was for entry level and skill training.  See 38 U.S.C.A. §§ 101, 3301 (West 2014); 38 C.F.R. § 21.9505.

Based on the foregoing, the Veteran is not eligible for Chapter 33 education assistance benefits under 38 C.F.R. § 21.9520(a), because she did not serve on active duty, excluding entry level and skill training, for 90 aggregate days or more.  However, eligibility under 38 C.F.R. § 21.9520(b) only requires 30 continuous days of active duty service, with no stipulations as to the nature of that active service.  Accordingly, as the evidence already reflects the Veteran was honorably discharged from service, she may be eligible for Chapter 33 benefits under 38 C.F.R. § 21.9520(b) if the evidence shows she was discharged from service due to a service-connected disability.  38 U.S.C.A. § 3311(b).

The June 2014 correspondence from the DoD also noted that the Veteran did not have a disability, implying that the reason for separation from service was not due to a service-connected disability.  The medical evidence of record demonstrates that during active duty service on March 14, 2006, the Veteran was admitted to a VA hospital for a psychiatric evaluation following an episode of disorganized thinking and erratic behavior.  She was discharged from the hospital on April 17, 2006, and given a diagnosis of "bipolar disorder, not otherwise specified, current episode manic episode with psychosis."  The Veteran's Form DD-214 lists April 18, 2006, as the date she was released from active duty, which is the day following her release from the psychiatric hospital.  In an April 2014 rating decision, the RO granted service connection for bipolar disorder.

The Board finds that VA has the authority to determine if the Veteran's discharge from service was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute, 38 U.S.C.A. § 3311(b), and its implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability; however, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Given that the Veteran was separated from active duty the day following her release from spending more than a month in a psychiatric hospital for treatment for bipolar disorder, and in affording her the benefit of the doubt, the Board finds it reasonable to infer she was discharged due to her service-connected bipolar disorder despite the separation reason on her Form DD-214 not explicitly recognizing such.  38 U.S.C.A. § 5107(b).

In summary, the Board finds that the Veteran had at least 30 days continuous active service, which was characterized as other than dishonorable, and that she was discharged due to a service-connected disability.  See 38 U.S.C.A. § 3311(b); 38 C.F.R. § 21.9520(b).  Accordingly, basic eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 is warranted.  Id.


ORDER

Basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is granted.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


